Exhibit 99.1 PRESS RELEASE The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 FOR IMMEDIATE RELEASE Contact: Investor Relations BRINK’S REPORTS THIRD-QUARTER EARNINGS GAAP EPS is $.45 versus $.70 GAAP Results Include 2009 Acquisition Gains, Other Items Non-GAAP Comparison is $.44 versus $.41 RICHMOND, Va., October 28, 2010 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, reported third-quarter GAAP earnings from continuing operations of $22 million versus $33 million in 2009 ($.45 versus $.70 per share).GAAP revenue declined 3% as organic revenue growth of 9% was more than offset by unfavorable currency changes. Non-GAAP income from continuing operations improved 9% to $21 million, up from $20 million last year ($.44 versus $.41 per share).Non-GAAP revenue rose 5% due to organic growth in all regions. Results are summarized in the following table: Third Quarter Nine Months (In millions, except per share amounts) % change % change GAAP Revenues $ % $ % Segment operating profit (a) 58 62 Non-segment expense unfav unfav Operating profit 44 61 99 Income from continuing operations (b) 22 33 38 72 Diluted EPS from continuing operations (b) Non-GAAP (c) Revenues $ 5 % $ 6 % Segment operating profit (a) 58 54 8 14 Non-segment expense 1 Operating profit 43 37 15 98 81 21 Income from continuing operations (b) 21 20 9 47 38 23 Diluted EPS from continuing operations (b) 7 17 (a) Segment operating profit is a non-GAAP measure that is reconciled to operating profit, a GAAP measure, on page 3.Disclosure of segment operating profit enables investors to assess operating performance excluding non-segment income and expense. (b) Amounts reported are attributable to shareholders of The Brink’s Company and exclude earnings related to noncontrolling interests. (c) Non-GAAP results are reconciled to GAAP results on page 11. 1 Summary Reconciliation of Third-Quarter GAAP to Non-GAAP EPS* Third Quarter GAAP EPS $ $ Adjust quarterly tax rate to full-year average rate Exclude royalties from former home security unit ) ) Report 2009 Venezuela results at a less favorable exchange rate - ) Exclude non-segment gains/losses on asset sales and acquisitions - ) Non-GAAP EPS $ $ *Non-GAAP results for 2010 and 2009 are reconciled to the applicable GAAP results on page 11.Amounts may not add due to rounding. Michael T. Dan, chairman, president and chief executive officer, said: “Profit growth in Latin America and Asia offset lower profits in North America and Europe, pushing our third-quarter segment operating margin up to 7.5%.The year-to-date non-GAAP segment margin improved to 6.3%, up from 5.8% in the same period last year.We remain on track to achieve a full-year margin rate between 6.5% and 7%, with organic revenue growth in the low-to-mid single-digit percentage range over our non-GAAP 2009 revenues.Our initial outlook for 2011 indicates similar revenue growth with segment margin growth of 50 basis points.” 2 Third-Quarter 2010 vs. 2009 (In millions) Segment Results - GAAP Organic Acquisitions/ Currency 3Q ‘09 Change Dispositions (b) 3Q ‘10 Total Organic Revenues: EMEA $ 12 ) ) (8
